Citation Nr: 9908255	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-43 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral sensorineural hearing loss, currently rated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 10 percent for service-
connected bilateral sensorineural hearing loss.  

The file indicates that at his VA Central Office (CO) 
hearing, the veteran filed a claim of entitlement to service 
connection for tinnitus.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss (as measured at a 
May 1995 VA audiological evaluation) is manifested by the 
average pure tone thresholds (at 1,000, 2,000, 3,000, and 
4,000 hertz) of 39 decibels in the right ear, with 96 percent 
correct speech recognition ability, and 105+ decibels in the 
left ear, with no speech recognition ability.  These findings 
translate into level I hearing acuity in the right ear and 
level XI hearing acuity in the left ear.

2.  Bilateral sensorineural hearing loss (as measured at an 
April 1997 VA audiological evaluation) is manifested by the 
average pure tone thresholds (at 1,000, 2,000, 3,000, and 
4,000 hertz) of 42 decibels in the right ear, with 96 percent 
correct speech recognition ability, and 105+ decibels in the 
left ear, with no speech recognition ability.  These findings 
translate into level I hearing acuity in the right ear and 
level XI hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been service-connected for bilateral 
sensorineural hearing loss, rated as 10 percent disabling, 
since 1971.  In April 1995, he reopened his claim and sought 
entitlement to an increased evaluation in excess of 10 
percent for his defective hearing.  In support of his claim, 
he submitted a private audiological examination report, dated 
in April 1993.  The report shows that he presented with 
complaints of substantially diminished hearing ability in his 
left ear.  Objective examination shows that he had hearing 
acuity within normal limits for his right ear from 250 - 2000 
Hertz, accompanied by a precipitous severe high frequency 
hearing loss from 3000 - 8000 Hertz.  Left ear results 
indicated moderately severe to profound sensorineural hearing 
loss from 500 - 8000 Hertz.  Speech reception  thresholds and 
discrimination abilities were, respectively, good and 
excellent in the right ear, but unobtainable in the left ear 
due to the severity of the veteran's hearing loss.

Pursuant to the veteran's reopened claim, he was scheduled 
for a VA audiological examination in May 1995.  The report of 
this audiological evaluation shows pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
65
65
LEFT
65
105+
105+
105+
105+

Pure tone averages were 39 decibels in his right ear, and 
105+ decibels in his left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear; no 
response was obtainable for the left ear.  The impression was 
that the veteran's hearing thresholds in his right ear were 
within normal limits, up to and including 2000 Hertz, with 
moderately severe to severe sensorineural hearing loss 
between 3000 - 8000 Hertz.  In the left ear there was mild to 
moderately severe conductive loss at 250 - 500 Hertz, with 
profound sensorineural hearing loss between 1000 - 8000 
Hertz.  Tinnitus was noted on examination.

In April 1997, the veteran underwent another VA audiological 
examination.  The report of this examination shows that the 
veteran was being considered for hearing aids.  Pure tone 
thresholds, in decibels, obtained on examination were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
65
70
LEFT
80
105+
105+
105+
105+

Pure tone averages were 42 decibels in his right ear, and 
105+ decibels in his left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear; no 
response was obtainable for the left ear.  The impression was 
that the veteran's hearing thresholds in his right ear were 
within normal limits through 2000 Hertz, with moderately 
severe to severe sensorineural hearing loss from 3000 - 8000 
Hertz.  In the left ear there was severe mixed hearing loss 
in the lower frequencies, extending to profound sensorineural 
hearing loss thereafter.

The transcript of a February 1999 CO hearing shows that the 
veteran testified that his hearing ability had decreased 
noticeably during his period of active military service 
following exposure to loud noises, including explosions and 
gunfire, and that after he separated from service he 
continued to experience problems with his hearing to the 
present time.  He reported that he wore a hearing aid, and 
that his hearing acuity had decreased over the time, that he 
was practically deaf in his left ear, and that his hearing 
problems adversely impacted upon and interfered with his 
ability to pursue advanced collegiate studies, his work and 
career, and his personal interactions with others.   He 
stated that his defective hearing also affected his mood, and 
that it made him nervous, irritable, self-conscious, and 
annoyed.   

II.  Analysis

The veteran's claim for an increased evaluation for service-
connected bilateral sensorineural hearing loss is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is not inherently implausible inasmuch as 
he alleges an increase in his level of impairment due to this 
disability.  The Board has reviewed the file and finds that 
all relevant evidence has been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
service-connected bilateral defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 
(1998).  The file indicates that the veteran uses hearing 
aids to improve his hearing acuity, and while this is 
evidence of the severity of his hearing loss condition, the 
Board notes that evaluations derived from the schedule for 
rating hearing loss are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

The United States Court of Appeals for Veterans Claims has 
held that the assignment of a disability rating for hearing 
loss is derived by a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiology testing is completed.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiological evaluations of 
May 1995 and April 1997 have produced findings which are 
accurate assessments of the veteran's hearing acuity.  These 
evaluations employ an objective audiometric test which is 
standardized and which reflects, as nearly as practicable, 
the degree of severity of the veteran's audial functioning.  
The test results in either examination show that the 
quantifiable degree of hearing loss equates to level I in the 
right ear, and level XI in the left.  See 38 C.F.R. § 4.85, 
Tables VI, VI(a) (1998).  This corresponds to a 10 percent 
rating under Diagnostic Code 6101.  See 38 C.F.R. § 4.85, 
Tables VII (1998).  

A mechanical application of the rating schedule to the 
pertinent facts demonstrates that the current assignment of a 
10 percent schedular evaluation is proper, and that a higher 
rating in excess of this for bilateral sensorineural hearing 
loss is not warranted.  Because the preponderance of the most 
probative evidence is against the claim, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

To the extent that the veteran contends that his service-
connected tinnitus should be considered in evaluating his 
hearing loss, the Board notes that while tinnitus affects the 
sense of hearing it is a separately rated disability.  
Symptoms of tinnitus are therefore not factors subject to 
consideration when rating hearing loss on mechanical 
application of the rating schedule.



ORDER

An increased evaluation in excess of 10 percent for service-
connected bilateral sensorineural hearing loss is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


